Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. The search method of claim 4, wherein the selecting of the similar question candidates based on the similarity to the user question vector includes selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference as the similar question candidates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0109355) in view of Ferrari (US 2020/0287850) in view of Holmes (US 9,582,757) in .   
Regarding claim 1, Li discloses: 
generating a user question vector for a user question;
Li [0012] FIG. 7 shows a flowchart of an illustrative process for generating a question vector that represents the input question in a k-dimensional vector space according to embodiments of the present disclosure.

selecting a similar question based on a similarity analysis result to the user question vector; 
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ferrari discloses:
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar question vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors. Any method of determining how close question vectors are in high dimensional space may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Ferrari for the purpose of determining similar question vectors.  

determining an answer to the similar question as an answer to the user question,

Holmes, col 19, lines 55-65 An optimal user experience may involve delivering responses to user questions as soon as possible. However, the system 300 may not be trained on all questions. The system 300 can determine whether or not the answer to the question is already known (or whether the answer to a similar question is known, indicating that the system 300 can easily generate the answer to the current question). If the answer is already known, and the system 300 has determined that the answer is a high-quality answer using the process 100 and subroutine 200 described above in detail in this application, the system 300 can deliver the high-quality known answer to the user 302.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Holmes for the purpose of delivering a previously determined high quality answer obtained from a similar question.   

wherein similarity analysis is performed using a neural network-based similarity analysis
model,
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Regis discloses:
Regis [0049]  In some embodiments the textual similarity analysis may be performed based on an Artificial Neural Network (ANN). Further, a similarity score for each of the plurality of text units may be determined, based on the textual similarity analysis between the first textual content and each of the plurality of text units within the second textual content. Further, at step 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Regis for the purpose of performing similarity analysis based on a neural network.    

a neural network is learned using first learning data and second learning data,
Li discloses the elements of the claimed invention as noted but does not discloses above limitation.  However, Desmond discloses:
Desmond [0127] In an embodiment of the present invention, the machine learning system is a deep neural network, and the first training data and the second training data data for the machine learning system are generated from a data document. That is, in FIG. 7, data 700 is different training data (the first training data and the second training data) that is extracted from a data document (text, numerical, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Desmond for the purpose of training the machine learning system from a data document.  

the first learning data is composed of a first pair of questions and a label indicating that
the first pair of questions are similar to each other,

	Cha [0090] In this case, the first label may be assigned to questions similar to the first extracted question and the second label may be assigned to questions similar to the second extracted question. The first label and the second label may be assigned to questions similar to the second extracted question as well as the first extracted question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Cha for the purpose of assigning a label to similar pairs of questions.   

the second learning data is composed of a second pair of questions and a label indicating
that the second pair of questions are dissimilar to each other.
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Alkov discloses:
Alkov [0090] Thus, the illustrative embodiments provide mechanisms for assisting in the identification of similar lines of questions and corresponding sources of such similar questions. Thresholds may be defined so as to identify questions that are similar, dissimilar, or within a range of similarity to other questions in one or more clusters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Alkov for the purpose of identifying questions that are dissimilar. 
Arguable Alkov teaches a label indicating that the second pair of questions are dissimilar to each other.  However, Yih discloses:
labels indicate whether the text objects are similar or dissimilar. The label may be a numerical number indicating the degree of similarity. Each text object is represented by a high-dimensional sparse vector. The system learns a projection matrix that maps the raw text object vectors into low-dimensional concept vectors. A similarity function operates on the low-dimensional output vectors. The projection matrix is adapted so that the vector mapping makes the pre-selected similarity function a robust similarity measure for the original text objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Yih for the purpose of indicating that the text objects are dissimilar.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih   
Regarding claim 8, Li discloses:
a processor; and a memory configured to store instructions executed by the processor,
Li [105] 
wherein the processor executes the instructions to generate a user question vector for a user question,
 Li [0012] FIG. 7 shows a flowchart of an illustrative process for generating a question vector that represents the input question in a k-dimensional vector space according to embodiments of the present disclosure.

select a similar question based on a similarity analysis result to the user question vector, and 
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar quest vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors. Any method of determining how close question vectors are in high dimensional space may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Ferrari for the purpose of determining similar question vectors.  

determine an answer to the similar question as an answer to the user question,
Holmes, col 19, lines 55-65 An optimal user experience may involve delivering responses to user questions as soon as possible. However, the system 300 may not be trained on all questions. The system 300 can determine whether or not the answer to the question is already known (or whether the answer to a similar question is known, indicating that the system 300 can easily generate the answer to the current question). If the answer is already known, and the system 300 has determined that the answer is a high-quality answer using the process 100 and subroutine 200 described above in detail in this application, the system 300 can deliver the high-quality known answer to the user 302.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Holmes 

the processor performs similarity analysis using a neural network-based similarity
analysis model stored in the memory,
Regis [0049]  In some embodiments the textual similarity analysis may be performed based on an Artificial Neural Network (ANN). Further, a similarity score for each of the plurality of text units may be determined, based on the textual similarity analysis between the first textual content and each of the plurality of text units within the second textual content. Further, at step 612, the similarity score determined for each of the plurality of text units may be compared with a first threshold score. Based on the comparing, a set of text units may be identified from the plurality of text units, when the similarity score for each of the text unit in the set of text units is greater than the first threshold score. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Regis for the purpose of performing similarity analysis based on a neural network.

a neural network is learned using first learning data and second learning data,
Desmond [0127] In an embodiment of the present invention, the machine learning system is a deep neural network, and the first training data and the second training data for the machine learning system are generated from a data document. That is, in FIG. 7, data 700 is different training data (the first training data and the second training data) that is extracted from a data document (text, numerical, etc.). 


the first learning data is composed of a first pair of questions and a label indicating that
the first pair of questions are similar to each other, 
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cha discloses:
	Cha [0090] In this case, the first label may be assigned to questions similar to the first extracted question and the second label may be assigned to questions similar to the second extracted question. The first label and the second label may be assigned to questions similar to the second extracted question as well as the first extracted question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Cha for the purpose of assigning a label to similar pairs of questions.   

the second learning data is composed of a second pair of questions and a label indicating
that the second pair of questions are dissimilar to each other.
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Alkov discloses:
Alkov [0090] Thus, the illustrative embodiments provide mechanisms for assisting in the identification of similar lines of questions and corresponding sources of such similar questions.  dissimilar, or within a range of similarity to other questions in one or more clusters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Alkov for the purpose of identifying questions that are dissimilar. 
Arguable Alkov teaches a label indicating that the second pair of questions are dissimilar to each other.  However, Yih discloses:
 	Yih [0007] A set of text object pairs, which may be, for example, documents, queries, sentences, or the like, are associated with labels. The labels indicate whether the text objects are similar or dissimilar. The label may be a numerical number indicating the degree of similarity. Each text object is represented by a high-dimensional sparse vector. The system learns a projection matrix that maps the raw text object vectors into low-dimensional concept vectors. A similarity function operates on the low-dimensional output vectors. The projection matrix is adapted so that the vector mapping makes the pre-selected similarity function a robust similarity measure for the original text objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Yih for the purpose of indicating that the text objects are dissimilar.  
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih   
Regarding claim 9,  Li discloses: 

Li [0012] FIG. 7 shows a flowchart of an illustrative process for generating a question vector that represents the input question in a k-dimensional vector space according to embodiments of the present disclosure.

selecting a similar question based on a similarity analysis result to the user question vector; 
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ferrari discloses:
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar question vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors. Any method of determining how close question vectors are in high dimensional space may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Ferrari for the purpose of determining similar question vectors.  

determining an answer to the similar question as an answer to the user question,
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Holmes discloses:
Holmes, col 19, lines 55-65 An optimal user experience may involve delivering responses to user questions as soon as possible. However, the system 300 may not be trained on all similar question is known, indicating that the system 300 can easily generate the answer to the current question). If the answer is already known, and the system 300 has determined that the answer is a high-quality answer using the process 100 and subroutine 200 described above in detail in this application, the system 300 can deliver the high-quality known answer to the user 302.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Holmes for the purpose of delivering a previously determined high quality answer obtained from a similar question.   

wherein similarity analysis is performed using a neural network-based similarity analysis
model,
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Regis discloses:
Regis [0049]  In some embodiments the textual similarity analysis may be performed based on an Artificial Neural Network (ANN). Further, a similarity score for each of the plurality of text units may be determined, based on the textual similarity analysis between the first textual content and each of the plurality of text units within the second textual content. Further, at step 612, the similarity score determined for each of the plurality of text units may be compared with a first threshold score. Based on the comparing, a set of text units may be identified from the plurality of text units, when the similarity score for each of the text unit in the set of text units is greater than the first threshold score. 


a neural network is learned using first learning data and second learning data,
Li discloses the elements of the claimed invention as noted but does not discloses above limitation.  However, Desmond discloses:
Desmond [0127] In an embodiment of the present invention, the machine learning system is a deep neural network, and the first training data and the second training data for the machine learning system are generated from a data document. That is, in FIG. 7, data 700 is different training data (the first training data and the second training data) that is extracted from a data document (text, numerical, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Desmond for the purpose of training the machine learning system from a data document.  

the first learning data is composed of a first pair of questions and a label indicating that
the first pair of questions are similar to each other,
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cha discloses:
	Cha [0090] In this case, the first label may be assigned to questions similar to the first extracted question and the second label may be assigned to questions similar to the second label may be assigned to questions similar to the second extracted question as well as the first extracted question.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Cha for the purpose of assigning a label to similar pairs of questions.   

the second learning data is composed of a second pair of questions and a label indicating
that the second pair of questions are dissimilar to each other.
Li discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Alkov discloses:
Alkov [0090] Thus, the illustrative embodiments provide mechanisms for assisting in the identification of similar lines of questions and corresponding sources of such similar questions. Thresholds may be defined so as to identify questions that are similar, dissimilar, or within a range of similarity to other questions in one or more clusters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Alkov for the purpose of identifying questions that are dissimilar. 
Arguable Alkov teaches a label indicating that the second pair of questions are dissimilar to each other.  However, Yih discloses:
 	Yih [0007] A set of text object pairs, which may be, for example, documents, queries, sentences, or the like, are associated with labels. The labels indicate whether the text objects are similar or dissimilar. The label may be a numerical number indicating the degree of similarity. Each text object is represented by a high-dimensional sparse vector. The system learns a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teachings of Yih for the purpose of indicating that the text objects are dissimilar.  

Regarding claim 2, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses selecting similar question candidates based on a similarity to the user question vector,
wherein the selecting of the similar question based on the similarity analysis result to the
user question vector includes
selecting the similar question among the similar question candidates based on the
similarity analysis result to the user question vector.
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar question vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors. Any method of determining how close question vectors are in high dimensional space may be used.


Regarding claim 4, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses wherein the electronic apparatus includes a database, and questions and question vectors for the questions are stored in association with each other in the database.
Ferrari, claim 6. The method of claim 1, wherein: the database stores a plurality of question vectors, each question vector in the plurality of question vectors comprising a vector having 200 or more dimensions, the plurality of question vectors are grouped into a plurality of device groups according to a receiver device that received the SMS message used to create the question vector, and each question vector in the plurality of question vectors is associated with one and only one response and each response comprises a string of characters.
   
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih and still further in view of Allen (US 2017/0116250).  
Regarding claim 3, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses wherein the similar question candidates are selected based on the similarity to the user question vector by a first similarity analysis model,
the similar question is selected based on the similarity analysis result to the user question

the first similarity analysis model and the second similarity analysis model are different
analysis models.
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar question vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors. Any method of determining how close question vectors are in high dimensional space may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to obtain above limitation based on the teaching of Ferrari for the purpose of determining similar question vectors.  
Arguably, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses a first similarity model and a second similarity model.  However Allen discloses: 
Allen claim 19  The computer program product of claim 16, wherein comparing the first answer to a plurality of candidate answers comprises: performing a first similarity analysis of the first answer and each candidate answer; performing a second similarity analysis of the plurality of candidate answers to one another; and comparing the first similarity analysis to the second similarity analysis to determine if the plurality of candidate answers are more similar to one another than to the first answer. Allen claim 20  The computer program product of claim 19, where either or both of the first similarity analysis or the second similarity analysis comprises applying a lexical, syntactic, semantic, entropy, or ngram similarity metric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih to obtain above limitation for the purpose of determining if the plurality of candidate answers are more similar to one another than to the first answer.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih and still further in view of Khabiri (US 2019/0205726).   
Regarding claim 6, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses wherein
the selecting of the similar question among the similar question candidates based on the
similarity analysis result to the user question vector includes determining similarity ranking of candidate questions belonging to the similar question candidates based on the similarity analysis result to the user question vector; and selecting a predetermined number of candidate questions as the similarity questions according to the similarity ranking.
Ferrari [0008] A similarity engine may determine a plurality of most similar question vectors from a plurality of question vectors that have all been received by the same receiver device. The plurality of most similar question vectors may be determined based on being mathematically closer to the question vector in high dimensional space as compared to other 
Arguably, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih discloses selecting a predetermined number of candidate questions as the similarity questions according to the similarity ranking.  However, Khabiri discloses:  
Khabiri claim 5, The search method of claim 4, wherein the selecting of the similar question candidates based on the similarity to the user question vector includes selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference as the similar question candidates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih      to obtain above limitation for the purpose of displaying candidate questions according to their relevance. 

Regarding claim 7, Li in view of Ferrari in view of Holmes in view of Regis in view of Desmond in view of Cha in view of Alkov and further in view of Yih and still further in view of Khabiri discloses wherein the determining of the answer to the similar question as the answer to the user question includes generating the answers to the user question such that the similar questions and the answers to the similar questions are provided to a user.
Khabiri [0058] Returning to FIG. 7, once the additional (highest ranked) top-K insight questions are obtained, they may then be input to the module 160 to query the database 150 to  display on the dashboard display of the user interface 201 along with the answer to the user's original input question. As shown in the system diagram of FIG. 1, the original answer "The country with the highest number of visitors is Japan with 123.103 visitors" is displayed, however the top-ranked additional insight data 118 is provided to the user as well, e.g., "visitors from Japan are decreasing compared with the rest of countries in Asia."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
8/16/2021